Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 16th day of January, 2015, the
cause on appeal to affirm between

XAVIER ALEXANDER ANDRADE,                            On Appeal from the Criminal District Court
Appellant                                            No. 1, Dallas County, Texas
                                                     Trial Court Cause No. F13-47191-H.
No. 05-14-00703-CR          V.                       Opinion delivered by Justice Whitehill,
                                                     Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with the
Seal thereof affixed, at the City of Dallas, this 30th day of March, 2015.




                                                                       LISA MATZ, Clerk